IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED

JEROME PAUL SHERIDAN,

              Petitioner,

v.                                                       Case No. 5D18-2164

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed August 10, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

Jerome Paul Sheridan, Sneads, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the May 19, 2016

judgment and sentence rendered in Case No. 2014-CF-000786-A, in the Circuit Court in

and for Hernando County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


COHEN, C.J., TORPY and WALLIS, JJ., concur.